DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-14, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al (US Pub 2019/0296255).
In re claim 1, Kim et al discloses an electroluminescent device comprising a first electrode (i.e. 170); a hole transport layer (i.e. 150) disposed on the first electrode; an emission layer (i.e. 140) disposed on the hole transport layer, the emission layer comprising quantum dots; a self-assembled monomolecular layer (i.e. 130) disposed on the emission layer, the self-assembled monomolecular layer comprising self-assembled monomolecules; an electron transport layer (i.e. 120) disposed on the self-assembled monomolecular layer; and a second electrode (i.e. 110) disposed on the electron transport layer (i.e. see at least Figure 1, in which the device 10 would read on the claimed invention when flipped).
In the alternative, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the device of Kim et al as shown in Figure 1 be flipped as it is an obvious variant of an electroluminescent device.
In re claim 7, Kim et al discloses wherein the self-assembled monomolecules are dissolved in a solvent comprising at least ethylene glycol (i.e. see at least paragraph 0122).
In re claim 8, Kim et al discloses wherein the self-assembled monomolecular layer has an average thickness of about 0.1 nm to about 5 nm (i.e. see at least paragraph 0017).
In re claim 9, Kim et al discloses wherein the quantum dots comprise a core comprising a first semiconductor nanocrystal and a shell comprising a second semiconductor nanocrystal disposed on the core and having a composition different from that of the first semiconductor nanocrystal (i.e. see at least paragraph 0138).
In re claim 10, Kim et al discloses wherein the first semiconductor nanocrystal and the second semiconductor nanocrystal independently comprises at least a Group III-V compound (i.e. see at least paragraph 0024).
In re claim 11, Kim et al discloses wherein at least a portion of a surface of the quantum dots is attached to at least a hydrophobic ligand (i.e. see at least paragraph 0025).
In re claim 12, Kim et al discloses wherein the quantum dots emit a first light in a wavelength region (i.e. see at least paragraphs 0129-0130).
In re claim 13, Kim et al discloses wherein the first light is at least one of a first wavelength region of about 380 nanometers to about 488 nanometers, a second wavelength region of about 490 nanometers to about 510 nanometers, a third wavelength region of about 511 nanometers to about 580 nanometers, a fourth wavelength region of about 582 nanometers to about 600 nanometers, or a fifth wavelength region of about 620 nanometers to about 680 nanometers (i.e. see at least paragraph 0130).
In re claim 14, Kim et al discloses wherein the hole transport layer comprises at least PEDOT (i.e. see at least paragraph 0150).
In re claim 18, Kim et al discloses wherein a hole injection layer (i.e. 160) is further included between the hole transport layer and the first electrode (i.e. see at least Figure 1).
In re claim 19, Kim et al discloses a display device (i.e. see at least Abstract).

Allowable Subject Matter
Claims 2-6 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY HO/Primary Examiner, Art Unit 2817